Citation Nr: 1200315	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-37 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a TDIU rating.  Service connection is currently in effect for diabetes mellitus, assigned a 20 percent rating; peripheral neuropathy of the right and left lower extremities, assigned a 20 percent rating for each extremity; peripheral neuropathy of the upper extremities, assigned a 10 percent rating for each extremity; and for hypertension, assigned a 10 percent rating.  His combined disability rating is 70 percent.  Further development, however, is required before an appellate decision can be entered.  

First, in an April 2011 statement from the Veteran to a U.S. Senator, which was subsequently forwarded to the Board, the Veteran said that he had been granted Social Security Administration (SSA) disability benefits effective in January 2008.  Records pertaining to this claim, which would be highly relevant to the current TDIU claim, must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

Additionally, the Board observes that the Veteran did not receive notice of the information, and any medical or lay evidence, that is necessary to substantiate the claim for a TDIU rating, as is required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Veteran has also stated that he receives treatment at the VA facility in Grand Junction; VA treatment records dated after November 2007 must be obtained.  Finally, the Veteran must be afforded a current examination to determine whether his service-connected disabilities prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice with respect to the TDIU claim.  

2.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all of the associated medical records, in particular, all records obtained in connection with a claim for disability benefits granted effective in January 2008.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

3.  Obtain all VA treatment records dated from December 2007 to the present, in particular those showing treatment and/or evaluations for service-connected diabetes mellitus, hypertension, and peripheral neuropathy of the upper and lower extremities.  The reports of any relevant studies must be included.  

4.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine whether the Veteran's service-connected disabilities (diabetes mellitus, hypertension, and peripheral neuropathy of the upper and lower extremities) at least as likely as not (50 percent or greater probability) render him unable to secure or maintain substantially gainful employment.  "Substantially gainful employment" means work that would produce sufficient income to be other than marginal.  The entire claims folder and a copy of this REMAND must be made available to the physician.  

5.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim on appeal.  If the claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


